— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bonomo, J.), rendered June 3, 1982, convicting him of manslaughter in the first degree, criminal possession of a weapon in the second degree, and criminal use of a firearm in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed (see, People v McDermott, 142 AD2d 652; People v Roberts, 144 AD2d 395). Thompson, J. P., Lawrence, Rubin, Harwood and Balletta, JJ., concur.